 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   SELIM UMIT KUCUK,

 7                              Plaintiff,                  CASE NO. 2:17-cv-01262-BAT

 8           v.                                             ORDER GRANTING STIPULATED
                                                            MOTION TO STAY DEADLINE TO
 9   CENTRAL WASHINGTON UNIVERSITY,                         COMPLETE MEDIATION
     et al.,
10
                                Defendants.
11
             By Order Setting Trial Date and Pretrial Schedule, the parties were ordered to participate
12
     in mediation per CR 39.1(c) no later than November 16, 2018. Dkt. 32. Defendant Central
13
     Washington University has pending a Motion for Summary Judgment. Dkt. 36. The parties
14
     jointly propose that mediation occur only after the motion is decided. Dkt. 43.
15
            Accordingly, it is ORDERED that the parties’ stipulated motion (Dkt. 43) is granted
16
     and the deadline to complete mediation per CR 39.1(c) is stayed. The Court will provide a new
17
     mediation deadline if this case is not finally resolved on summary judgment.
18
            DATED this 14th day of November, 2018.
19

20

21
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
22

23


     ORDER GRANTING STIPULATED MOTION
     TO STAY DEADLINE TO COMPLETE
     MEDIATION - 1
